Title: To George Washington from Thomas West, 27 June 1786
From: West, Thomas
To: Washington, George



Sir
Alexandria [Va.] 27th June 86

I am sorry that the papers you mention are not ready for your perusal but you may rest Assured that nothing shall be wanting on my part to bring those matters to a final conclusion. since I spoke to you last on the subject have selected a number of the decd Colo. Colvills Papers many of which are of consequence

and shou’d have had the whole ready by this day had proper care been taken of them before they came under my care but in the course of two Weeks expect to be prepared in the mean am sir yr most Obedt & very Hble Servt

Thos West

